UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7363


JEFFREY EDWARDS,

                Plaintiff - Appellant,

          v.

MAJOR GREENFIELD; LT. SCOTT; OFFICER CARCIRIERI; MIKE COX,
Lieutenant; CHRIS WORTH, Lieutenant; CHUCK ARNOLD, Sargent;
SHERIFF LARRY M. PIERCE; DR. CLEMENT L. MCCASKILL,

                Defendants - Appellees,

          and

CAREY WINDERS, Sheriff,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03184-FL)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey   Edwards,  Appellant   Pro  Se.     Christopher  John
Derrenbacher, PATTERSON DILTHEY, LLP, Raleigh, North Carolina;
Joseph Michael McGuinness, Elizabethtown, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Jeffrey Edwards seeks to appeal the district court’s

order granting in part and denying in part Defendants’ motions

to   dismiss.      This   court    may    exercise   jurisdiction     only    over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      A final order is one that disposes of all issues in

dispute as to all parties.               It “ends the litigation on the

merits and leaves nothing for the court to do but execute the

judgment.”      Catlin v. United States, 324 U.S. 229, 233 (1945).

The order Edwards seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                 Accordingly,

we dismiss the appeal for lack of jurisdiction.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials   before   this    court    and

argument would not aid the decisional process.



                                                                       DISMISSED




                                          3